Citation Nr: 0934694	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-14 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for tinnitus.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from June 1969 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the Veteran's claims of entitlement to service 
connection for tinnitus and bilateral hearing loss 
disability.  

As to the issues of whether new and material evidence has 
been received to reopen the Veteran's claims of entitlement 
to service connection for both tinnitus and bilateral hearing 
loss disability, the Board is required to consider the 
question of whether new and material evidence has been 
received to reopen the Veteran's claims without regard to the 
RO's determination in order to establish the Board's 
jurisdiction to address the underlying claims and to 
adjudicate the claims on a de novo basis.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for chronic tinnitus is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In June 2004, the RO denied service connection for 
tinnitus.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in June 2004.  In September 
2004, the Veteran submitted a notice of disagreement with the 
decision.  

2.  In July 2005, the RO issued a statement of the case to 
the Veteran and his accredited representative.  The Veteran 
did not submit a timely substantive appeal with the June 2004 
rating decision.  
3.  The documentation submitted since the June 2004 rating 
decision is new and material and, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  

4.  In June 2004, the RO denied service connection for 
bilateral hearing loss disability.  The Veteran was informed 
in writing of the adverse decision and his appellate rights 
in June 2004.  In September 2004, the Veteran submitted a 
notice of disagreement with the decision.  

5.  In July 2005, the RO issued a statement of the case to 
the Veteran and his accredited representative.  The Veteran 
did not submit a timely substantive appeal with the June 2004 
rating decision.  

6.  The documentation submitted since the June 2004 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The June 2004 RO decision denying service connection for 
tinnitus is final.  New and material evidence sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for tinnitus has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  

2.  The June 2004 RO decision denying service connection for 
bilateral hearing loss disability is final.  New and material 
evidence sufficient to reopen the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
disability has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's application to reopen his claims of 
entitlement to service connection for tinnitus and bilateral 
hearing loss disability, the Board observes that the RO 
issued a VCAA notice to the Veteran in April 2006 which 
informed him of the evidence needed to support an application 
to reopen a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his application.  The April 2006 VCAA 
notice was issued prior to the July 2006 rating decision from 
which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the Veteran's application.  All relevant 
facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1; (2006) Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition for cert. 
filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 07A588).  


II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2008).  

A.  Tinnitus

1.  Prior RO Decision

In June 2004, the RO denied service connection for tinnitus 
as the onset of the Veteran's tinnitus was "too remote to be 
related to military service."  The Veteran was informed in 
writing of the adverse decision and his appellate rights in 
June 2004.  In September 2004, the Veteran submitted a NOD.  
In July 2005, the RO issued a statement of the case (SOC) to 
the Veteran and his accredited representative.  In December 
2005, the Veteran submitted an Appeal to the Board (VA Form 
9) from the June 2004 rating decision.  In December 2005, the 
RO determined that the Veteran's substantive appeal was 
untimely.  The Veteran did not submit a NOD with that 
decision.

The evidence upon which the RO formulated its June 2004 
rating decision may be briefly summarized.  The Veteran's 
service treatment records make no reference to tinnitus.  The 
Veteran's service personnel records indicate that he served 
with the Army as a cannoneer in the Republic of Vietnam.  The 
report of a May 2004 VA examination for compensation purposes 
states that the Veteran complained of tinnitus.  He clarified 
that he had initially experienced tinnitus in the 1990's.  
The Veteran presented a history of noise exposure which 
include firing 8-inch howitzers and post-service noise 
exposure as a mechanic.  The Veteran was diagnosed with 
tinnitus.  The examiner clarified that "it is less likely 
that his tinnitus is related to military noise exposure" 
given the passage of "some 15 to 20 years after his military 
noise exposure."  In his September 2004 NOD, the Veteran 
advanced that he had informed the VA audiological examiner 
that he had initially experienced tinnitus in 1971.  

2.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2008) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 2004 RO decision 
denying service connection for tinnitus consists of 
photocopies of the Veteran's service treatment and personnel 
records and the report of the May 2004 VA audiological 
examination for compensation purposes; VA examination and 
clinical documentation; private clinical documentation; and 
written statements from the Veteran.  In January 2007, the RO 
established service connection for posttraumatic stress 
disorder (PTSD).  The report of a September 2008 VA 
audiological examination for compensation purposes conveys 
that the Veteran complained of chronic tinnitus.  He reported 
that it had been initially manifested in the early 1970's.  
The Veteran was diagnosed with tinnitus.  No opinion as to 
the etiology of the Veteran's tinnitus was advanced as the 
claims file had not been provided for review.  In an October 
2008 addendum to the report of the September 2008 VA 
audiological examination, the examiner reported that he had 
reviewed the claims file.  The examiner opined that:

There is a strong relationship between 
tinnitus and a diagnosis of PTSD and this 
exists but is beyond my area of expertise 
to posit an opinion regarding the 
relationship in this case.  It is my 
opinion that it is much less likely than 
not that the patient's claim of tinnitus 
is the result of military noise exposure.  

The October 2008 addendum constitutes new and material 
evidence in that it is of such significance that it raises a 
reasonable possibility of substantiating the Veteran's claim 
when considered with previous evidence of record.  As new and 
material evidence has been received, the Veteran's claim of 
entitlement to service connection for tinnitus is reopened.  

B.  Bilateral Hearing Loss Disability

In June 2004, the RO denied service connection for bilateral 
hearing loss disability as the Veteran was not shown to 
exhibit bilateral hearing loss disability for VA purposes.  
The Veteran was informed in writing of the adverse decision 
and his appellate rights in June 2004.  In September 2004, 
the Veteran submitted a NOD.  In July 2005, the RO issued a 
SOC to the Veteran and his accredited representative.  In 
December 2005, the Veteran submitted an Appeal to the Board 
(VA Form 9) from the June 2004 rating decision.  In December 
2005, the RO determined that the Veteran's substantive appeal 
was untimely.  The Veteran did not submit a NOD with that 
decision.

The evidence upon which the RO formulated its June 2004 
rating decision may be briefly summarized.  An October 1971 
Army treatment record states that the Veteran had right ear 
hearing loss.  The undated report of his physical examination 
for service separation notes that the Veteran complained of 
hearing loss.  On physical evaluation, the examiner reported 
no audiometric findings.  The Veteran's service personnel 
records indicate that he served with the Army as a cannoneer 
in the Republic of Vietnam.  The report of the May 2004 VA 
examination for compensation purposes states that the Veteran 
complained of bilateral hearing loss.  He clarified that he 
had initially experienced hearing impairment during active 
service secondary to the blast of a nearby artillery gun.  
The Veteran presented a history of noise exposure which 
include firing 8-inch howitzers and post-service noise 
exposure as a mechanic.  On audiological evaluation, the 
Veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
25
25
LEFT
25
20
25
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The Veteran was diagnosed with normal right ear auditory 
acuity and mild left ear sensorineural hearing loss 
disability.  

2.  New and Material Evidence

The evidence submitted since the June 2004 RO decision 
denying service connection for bilateral hearing loss 
disability consists of photocopies of the Veteran's service 
treatment and personnel records and the report of the May 
2004 VA audiological examination for compensation purposes; 
VA examination and clinical documentation; private clinical 
documentation; and written statements from the Veteran.  In 
his December 2005 Appeal to the Board (VA Form 9), the 
Veteran indicated that his hearing loss disability was the 
result of his service with the field artillery in the 
Republic of Vietnam.  In a July 2006 written statement, the 
Veteran conveyed that he had served in an artillery unit in 
the Republic of Vietnam; was constantly exposed to noise 
trauma; and his service treatment records noted right ear 
hearing loss.  

The report of an April 2008 VA audiological examination for 
compensation purposes indicates that the Veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
35
LEFT
25
20
20
30
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The Veteran was diagnosed with mild bilateral sensorineural 
hearing loss disability.  The report of the September 2008 VA 
audiological examination for compensation purposes indicates 
that the Veteran exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
35
LEFT
20
20
15
15
25

Speech audiometry revealed bilateral speech recognition 
ability of 94 percent.  The Veteran was diagnosed with mild 
right ear sensorineural hearing loss disability and normal 
left ear auditory acuity.  

In reviewing the additional documentation received into the 
record since the June 2004 rating decision, the Board 
observes that it is essentially cumulative in nature.  The 
Veteran's service treatment and personnel records and the 
report of the May 2004 VA auditory examination for 
compensation purposes were previously considered by the RO in 
reaching its prior decision.  The additional examination and 
clinical documentation does not reflect that the Veteran 
exhibits hearing loss disability for VA purposes.  The 
Veteran's written statements essentially reiterate his prior 
contention that he had been exposed to significant inservice 
noise associated with his duties as an artilleryman in the 
Republic of Vietnam and subsequently experienced chronic 
bilateral hearing loss disability.  
Service connection was previously denied for bilateral 
hearing loss disability as the Veteran did not have bilateral 
hearing loss disability for VA purposes.  The additional 
documentation conveys that the Veteran did not exhibit 
bilateral hearing loss disability for VA purposes on repeated 
audiological evaluation.  It does not raise a reasonable 
possibility of substantiating the Veteran's claim whether 
considered alone or in conjunction with the evidence 
previously of record.  In light of the foregoing, the Board 
finds that new and material evidence has not been received to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability.  


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for tinnitus is granted.  

The Veteran's application to reopen his claim of entitlement 
to service connection for bilateral hearing loss disability 
is denied.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for chronic tinnitus is to 
be determined following a de novo review of the entire 
record.  

The Veteran asserts that he initially manifested chronic 
tinnitus during active service as the result of his noise 
exposure as an artilleryman in the Republic of Vietnam.  In 
reviewing the reports of VA audiological examinations for 
compensation purposes conducted in May 2004 and September 
2008 and the October 2008 addendum to the September 2008 
examination report, the Board notes that the examiners 
expressly negated the existence of an etiological 
relationship between the Veteran's inservice noise exposure 
and the onset of his chronic tinnitus.  However, the October 
2008 addendum clarifies that the examiner noted that "there 
is a strong relationship between tinnitus and a diagnosis of 
PTSD and this exists but is beyond my area of expertise to 
posit an opinion regarding the relationship in this case."  
Service connection is currently in effect for PTSD.  The VA 
audiological examiner's comments can be reasonably construed 
as indicating that further VA medical evaluation would be 
helpful in resolving the issues raised on appeal.  

The Veteran has not been afforded a VA medical examination 
for compensation purposes to determine the relationship, if 
any, between the Veteran's service-connected PTSD and his 
chronic tinnitus.  The VA's failure to conduct further 
evaluations and studies as recommended by the VA's own 
examiner constitutes a breach of its statutory duty to assist 
the Veteran.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.  

2.  Then schedule the Veteran for a VA 
medical examination for compensation 
purposes in order to determine the nature 
and etiology of his chronic tinnitus.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic tinnitus had its onset during 
active service; is etiologically related 
to the Veteran's inservice noise 
exposure, duties as a cannoneer in the 
Republic of Vietnam, and/or active 
service in general; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his PTSD and other 
service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.  

3.  Then adjudicate the Veteran's 
entitlement to service connection for 
chronic tinnitus on a de novo basis with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2008) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) and Charles v. Principi, 
16 Vet. App. 370 (2002).  If the benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


